Citation Nr: 1222344	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  06-29 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for left lower extremity neuropathy, including as secondary to lumbosacral strain.  

2.  Entitlement to service connection for a right knee disability, diagnosed as early myxoid degeneration or edema of the medial meniscus and degenerative changes of the right knee, including as secondary to service-connected lumbosacral strain.  

3.  Entitlement to service connection for cervical muscle strain, including as secondary to service-connected lumbosacral strain.  

4.  Entitlement to service connection for right carpel tunnel syndrome, including as secondary to service-connected lumbosacral strain.  

5.  Entitlement to service connection for left carpel tunnel syndrome, including as secondary to service-connected lumbosacral strain.  

6.  Entitlement to service connection for irritable bowel syndrome (IBS), including as secondary to service-connected disability.  

7.  Entitlement to an effective date for an award of service connection for major depression earlier than October 8, 2004.  

8.  Entitlement to an initial rating in excess of 30 percent for major depression.  

9.  Entitlement to an initial rating in excess of 30 percent for gastroesophageal reflux disease (GERD).  

10.  Entitlement to an initial compensable rating for right lower extremity radiculopathy.  

11.  Entitlement to a total rating by reason of individual unemployability due to service-connected disabilities (TDIU).   

12.  Entitlement to an effective date for an award of service connection for GERD earlier than September 11, 2009.  


ATTORNEY FOR THE BOARD
 
Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served in the Army Reserve and had periods of active duty for training (ACDUTRA), including from May 1986 to August 1986, and periodically for short periods of time over the years.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of December 2005, February 2006, February 2010, and April 2010 rating decisions of the San Juan, the Commonwealth of Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that the RO developed and certified the issue of entitlement to service connection for left lower extremity radiculopathy.  Review of the record shows that it appears that the Veteran has actually claimed service connection for left lower extremity neuropathy.  It is also noted that, while service connection was established for "radiculopathy" by rating decision of the RO in December 2005, the evidence at that time showed only radiculopathy of the right lower extremity.  Therefore, the Board has phrased the issues accordingly.  

In correspondence received in May 2010 the Veteran disagreed with the effective date of the award for service connection for GERD.  As will be noted below, a SOC must be issued in response to this notice of disagreement.  Manlincon v. West, 12 Vet. App. 238 (1999).  

The issues of service connection for right knee disability, cervical spine strain, right carpel tunnel syndrome, left carpel tunnel syndrome, and IBS, and for TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC).


FINDINGS OF FACT

1.  Left lower extremity neuropathy is related to service-connected lumbosacral strain with degenerative disc disease.  

2.  Service connection for major depression was denied by the RO in a September 1997 rating decision that became final.  

3.  The Veteran's most recent application to reopen service connection for major depression was received by VA on October 8, 2004.  

4.  Throughout the initial rating appeal, the Veteran's major depression has been manifested primarily by anxiety, depression, a restricted affect, poor attention span, irritability, social isolation from his family, feelings of helplessness and hopelessness, and apathy.  

5.  Throughout the initial rating appeal the Veteran's GERD has been manifested by persistent epigastric distress, with nausea, vomiting, dysphagia, pain, daily heartburn, and regurgitation, which is productive of considerable impairment of health.  

6.  Throughout the appeal, the Veteran's right lower extremity radiculopathy has been productive of mild incomplete paralysis of the sciatic nerve.  


CONCLUSIONS OF LAW

1.  Left lower extremity neuropathy is caused or aggravated by a service connected disease or disability.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. 38 C.F.R. §§  3.6(a), 3.303, 3.310(a) (2011).

2.  The criteria for an earlier effective date, prior to October 8, 2004, for an award of service connection for major depression have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.156(c), 3.400 (2011).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial rating of 50 percent for major depression have been met for the entire appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code (Code) 9434 (2011).

4.  The criteria for an initial rating in excess of 30 percent for GERD have not been met for any period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.20, 4.114, Code 7346 (2011).  

5.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial rating of 10 percent for right lower extremity radiculopathy have been met throughout the appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R §§ 4.3, 4.7, 4.20, 4.124a, Code 8520 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of the claims.  November 2004 and October 2009 letters explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The October 2009 letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records, including records of the social security administration (SSA), have been secured.  Although the Veteran, in September 2011, indicated that he continued to receive treatment for his service-connected disabilities at VA medical facilities, it is noted that the RO has obtained VA treatment records through July 2011 and the Veteran has not stated that he has had a worsening of any of his service-connected disabilities since that time.  The RO arranged for VA examinations in January 2005, September 2005, October 2009, and October 2010.  The Board finds that the opinions obtained are adequate.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided a rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor his representative has challenged the adequacy of the examinations obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2011).  

Service Connection Laws and Regulations

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101 (21), (24); 38 C.F.R. § 3.6(a), (d); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Presumptive periods do not apply to ACDUTRA or INACDUTRA.  Id.  Therefore, consideration of 38 C.F.R. §§ 3.307 and 3.309 (presumptive service connection for certain chronic diseases) for the periods of ACDUTRA or INACDUTRA is not appropriate.  ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6(c)(1).

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Service Connection for Left Lower Extremity Neuropathy

The Veteran contends that service connection should be established for a left lower extremity neuropathy.  His main contention is that this disability is secondary to his service-connected lumbosacral strain.  Review of the record shows that service connection is currently in effect for lumbosacral strain with degenerative disc disease, rated 40 percent disabling.  

After review of the record, the Board finds that a left lower extremity radiculopathy is caused by the service-connected low back disability (lumbosacral strain).  In this regard, it is noted that the Veteran underwent an examination by VA in January 2005.  At that time, the Veteran complained of bilateral leg numbness.  The examiner rendered an opinion that the Veteran's bilateral leg numbness was more likely than not due to his non-service-connected disc disease and was not caused by his service-connected lumbosacral strain.  

On VA examination in October 2010, the examiner, after review of September 2009 electrodiagnostic studies, rendered a diagnosis of bilateral sciatica.  (It is noted that service connection is already in effect for sciatica of the right lower extremity, the initial rating of which will be addressed later in this decision.)  

 Service connection for the Veteran's low back disorder was expanded to include degenerative disc disease of the lumbar spine by rating decision dated in December 2005.  As degenerative disc disease is now considered to be part of the Veteran's service-connected low back disability, and as there is a medical opinion that supports a relationship between the disc disease and the neuropathy, the evidence supports the establishment of service connection for sciatica of the left lower extremity, and the appeal is granted.  

Earlier Effective Date for Service Connection for Major Depression

In an February 2010 rating decision, the RO granted service connection for major depression as secondary to service-connected lumbosacral strain with degenerative disc disease.  An effective date was assigned for service connection for this award based on the date the Veteran's claim to reopen service connection for major depression was received by VA, that is, October 8, 2004.  See 38 U.S.C.A. § 5110(i) (West 2002); 38 C.F.R. §§ 3.400(q)(1)(ii), 3.400(r) (2011). 

In general, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  The controlling regulation provides that the effective date for a claim received after a final disallowance is the date of receipt of the new claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400(q)(1)(ii).  

Under 38 C.F.R. § 3.156(c), where new and material evidence consists of a supplemental report from the service department, received before or after the decision has become final, the former decision will be reconsidered.  This comprehends official service department records which presumably had been misplaced and recently located and forwarded to VA, as well as corrections by the service department of former errors of commission or omission in the preparation of any prior report.  The retroactive evaluation of disability resulting from disease or injury subsequently service connected on the basis of new evidence from the service department must be supported adequately by medical evidence.  Where such records clearly support the assignment of a specific rating over a part or the entire period of time involved, a retroactive evaluation will be assigned accordingly except as it may be affected by the filing of the original claim.  

Pursuant to 38 C.F.R. § 3.156(c)(3), an award made based all or in part on the records identified by 38 C.F.R. § 3.156(c)(1) is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of 38 C.F.R. § 3.156 applicable to the previously decided claim.  38 C.F.R. § 3.156(c)(3).  

It is initially noted that the Veteran generally contends that the RO committed clear and unmistakable error (CUE) in assigning an effective date of October 8, 2004, for the award of service connection for major depression.  CUE may be found only when there is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it will not be found when there is a mere disagreement with interpretation of facts.  A mere difference of opinion in the outcome of a prior adjudication does not provide an excuse to find clear and unmistakable error.  Thompson v. Derwinski, 1 Vet. App. 2541 (1991); Oppenheimer v. Derwinski, 1 Vet. App. 370; Rovie v. Derwinski, 1 Vet. App. 612 (1991).  

CUE is a very specific and rare kind of error; it is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  To find CUE, the correct facts, as they were known at the time, must not have been before the adjudicator (a simple disagreement as to how the facts were weighed or evaluated will not suffice) or the law in effect at the time was incorrectly applied; the error must be undebatable and of a sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and a determination of CUE must be based on the record and law that existed at the time of the prior adjudication.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); Russell v. Principi, 3 Vet. App. 310, 313-314 (1992).

In this instance, the Veteran has not identified any specific error of fact or law or how the outcome would have been manifestly different, that is, an earlier effective date.  Moreover, with regard to the matter of the effective date of the award of service connection for major depression, it is noted that the Veteran is appealing the rating decision in which the award of service connection was made, so that CUE is not possible regarding this rating decision because it is not "final" in that it is on appeal to the Board.  The Veteran has not sought for a finding that CUE should be found in the prior, September 1997 rating decision that denied service connection for major depression.  To the extent that the Veteran now seeks to revisit a final, September 1997 decision, this claim is without merit and must be dismissed as a freestanding claim for an earlier effective date.  See Leonard v. Nicholson, 405 F3d 1333 (Fed Cir 2005); Rudd v. Nicholson, 20 Vet. App. 296 (2006).  To hold otherwise would vitiate the rule of finality, which was expounded upon in Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  

In this instance, service connection for major depression was denied by the RO in a September 1997 rating decision.  In the September 1997 rating decision, having reviewed the evidence, the RO found that there was no evidence to relate the Veteran's diagnosed major depression with any instance of service, to include a period of ACDUTRA in June 1995.  The RO also found that there was no relationship between major depression and a low back disability, which was also claimed as being service connected due to an injury sustained during a period of ACDUTRA in June 1995.  It is noted that service connection for a low back disability had previously been denied by the RO in a September 1996 rating decision that was appealed by the Veteran, an appeal that was pending at the time of the September 1997 rating decision.  The claim of service connection for the psychiatric disorder was actually submitted at the time the Veteran submitted his substantive appeal with the denial of service connection for the low back disability.  

During the pendency of that appeal, which eventually resulted in an August 2003 Board decision that awarded service connection for lumbosacral strain, the Veteran did not submit a notice of disagreement with the September 1997 determination or request that the claim for service connection be reopened.  Thus, the Veteran did not appeal the September 1997 decision to the Board, and it became final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.302, 20.1103 (2011).  

The Veteran filed the most recent application to reopen service connection for major depression on October 8, 2004.  In a February 2010 rating decision, the RO granted service connection for major depression, assigning an effective date of October 8, 2004, the date of receipt of the most recent application to reopen service connection.  In the February 2010 rating decision, the RO indicated that it was basing the grant of service connection in large part on the findings included in a VA medical examination report showing that it was at least as likely as not that the major depression was the result of service-connected lumbosacral strain with degenerative disc disease.  

The Veteran contends that service connection should be awarded as of the March 1997 original claim he made for that benefit.  As noted above, the Veteran's initial claim for service connection for major depression was denied by the RO in a September 1997 rating decision.  As the Veteran did not appeal this decision to the Board, it became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.  

The effective date of a claim received after a final disallowance is the date of receipt of the new claim or the date entitlement arose, whichever is the later.  As the RO received the Veteran's most recent application to reopen service connection for major depression on October 8, 2004, the earliest possible effective date for the grant of service connection would be the date of receipt of the Veteran's most recent application, October 8, 2004.  38 C.F.R. § 3.400(q)(1)(ii).  For the reasons stated above, assignment of an earlier effective date is not warranted.  As the claim is without legal merit, the benefit of the doubt use is not applicable in this matter.  

Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2011).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).  

In this case, the Board has considered the entire period of initial rating claims from the effective date of the awards to see if the evidence warrants the assignment of different ratings for different periods of time during these claims, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Initial Rating for Major Depression

Service connection for major depression was granted by the RO in a February 2010 rating decision.  The 30 percent initial disability rating was awarded under the provisions of Code 9434 from the date of claim in October 2004.  

The Veteran contends that his psychiatric disability is more disabling than currently evaluated.  He asserts that the degree of disability more closely approximates the criteria for assignment of the next higher evaluation.  

A psychiatric examination was conducted by VA in January 2005.   At that time, it was reported that the Veteran had sought treatment at the VA mental hygiene clinic (MHC) since August 2004.  He was taking medication for his psychiatric disability.  He was currently unemployed.  Subjective complaints included anxiety and depression.  He stated that he could not remember his address or phone number.  Objectively, he was clean, slim and adequately dressed.  He was alert and oriented.  He appeared to be somewhat depressed and his affect was constricted.  His attention was poor.  He avoided eye contact at all times.  Concentration was fair and memory was described as selective.  Speech was clear and coherent, but he did not volunteer or respond to most questions.  He was not hallucination, was not suicidal or homicidal and his insight and judgment were fair.  He exhibited good impulse control.  The examiner further reported that the Veteran had no impairment of thought processes or communications, no delusions or hallucinations, no suicidal or homicidal ideation.  The Veteran's record showed that he had been depressed and reported having fair sleep.  The diagnosis was major depression.  The Global Assessment of Functioning (GAF) Score was 60.  

VA outpatient treatment records show that the Veteran received therapy, including couple psychotherapy at the VA MHC.  In May 2009, it was noted that he was feeling anxious and continued to struggle with depression and anxiety.  Objectively, his mood was depressed and his affect was restricted.  He denied suicidal ideas or homicidal ideas.  His memory recall appeared to be preserved.  No hallucinations were reported.  The assessment included a notation that the Veteran needed to be oriented regarding his medications, which was accomplished.  The diagnosis was major depressive disorder, severe/chronic.  The GAF score was 50.  

An examination was conducted by VA in October 2009.  At that time, report of the May 2009 VA outpatient treatment evaluation was reviewed.  It was reported that the Veteran was receiving treatment for his psychiatric disorder and taking anti-anxiety medication.  The Veteran reported having problems with his wife and sons because he did not believe that they understood him.  He thought that they demanded more from him than he was able to give and he usually refused family activities.  He became irritable and ill-humored, which resulted in his being even more isolated.  He had no desire to do anything and was anhedonic.  He tended to become anxious and found himself helpless and hopeless in terms of doing anything to improve his present situation.  His sleep was fair, interrupted by physical disorders.  On mental status evaluation, the Veteran was restless and depressed.  Speech was spontaneous, clear and coherent.  He was cooperative and his affect was appropriate.  Attention was intact as was orientation.  Thought process was unremarkable, but thought content showed preoccupation with one or two topics.  He had no delusions.  Judgement and insight were present.  He had no hallucinations, inappropriate behavior, obsessive behavior, panic attacks, or suicidal or homicidal thoughts.  He was able to maintain minimum personal hygiene and had no problems with activities of daily living.  Remote, immediate, and recent memory were normal.  The assessment was major depressive disorder.  The GAF score was listed as 55.  

A 30 percent rating is warranted for major depression with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, or recent events).  A 50 percent rating is warranted for occupational and social impairment with reduced reliability, and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideations; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or worklike settings); inability to establish and maintain effective relationships.  A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Code 9434.  

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The U.S. Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  

The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 21 to 30 reflects that behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day, no job, home, or friends).  A score of 31-40 is assigned where there is "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  DIAGNOSTIC AND STASTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).  A score of 41-50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A score of 51-60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers." Id.  

The Board finds that throughout the appeal the Veteran's major depression has been manifested primarily by anxiety, depression, a restricted affect, poor attention span, irritability, social isolation from his family, feelings of helplessness and hopelessness, and apathy.  In this regard, it is noted that there was some evidence of memory impairment on examination in 2005, which was described at that time as being "selective."  His affect was described as constricted and his attention was poor.  He avoided eye contact at all times and concentration was described as being  fair.  A restricted affect was noted at the time he was being treated in May 2009 at which time his major depressive disorder was described as being severe in nature, with a GAF score of only 50.  As noted, a GAF score of 50 is assigned for serious symptoms of psychiatric impairment or any serious impairment in social, occupational, or school functioning.  The Veteran's primary symptoms of anxiety depression, restricted affect and poor attention span are considered to be serious symptoms by the Board.  On examination in October 2009, he reported that he had problems with his wife and sons because he did not believe that they understood him.  Because he thought that they demanded more from him than he was able to give, he usually refused family activities.  He also described becoming irritable and ill-humored, which resulted in his being even more isolated.  He had no desire to do anything and was anhedonic.  He tended to become anxious and found himself helpless and hopeless in terms of doing anything to improve his present situation.  

While the record does not demonstrate symptoms such as panic attacks, impaired judgment, or impaired abstract thinking, the Board finds that the symptoms more nearly approximate the criteria for the 50 percent evaluation.  As such, with the resolution of reasonable doubt, this rating is shown to have been warranted since the initial grant of service connection.  38 C.F.R. §§ 4.3, 4.7.  

A rating in excess of 50 percent is not shown to be demonstrated, however, as the service-connected major depression has not been manifested such symptoms as suicidal ideations, obsessional rituals, illogical speech, near-continuous panic attacks, depression affecting his ability to function independently, impaired impulse control, spatial disorientation or neglect of personal appearance and hygiene.  These symptoms are necessary for a rating in excess of 50 percent.  Moreover, in his notice of disagreement with the initial 30 percent rating, the Veteran indicated that he believed that he should be awarded the next higher evaluation.  As such a rating in excess of 50 percent is not warranted for any period.  

Initial Rating for GERD

Service connection for GERD was granted by the RO in an April 2010 rating decision.  The 30 percent initial disability rating was awarded under the provisions analogous to Code 7346 from the date of claim in September 2009.  

The Veteran contends that his GERD is more disabling than currently evaluated.  He asserts that his disability more nearly approximates the criteria for the next higher evaluation.  

An examination was conducted by VA in October 2009.  At that time it was reported that an upper GI series study had shown GERD.  The Veteran had complaints of heartburn, epigastric distress, stomach ache, loss of appetite, difficulty swallowing, nausea, regurgitation and some weight loss.  An upper endoscopy performed in August 2009 showed chronic gastritis.  It was believed that the use of anti-inflammatory analgesic for pain of his back condition was the primary culprit of the gastritis condition.  He had been treated with antacid medications.  Symptoms included nausea, vomiting, dysphagia, daily esophageal distress accompanied by pain, daily heartburn, and regurgitation.  The Veteran denied a history of hematemesis or melena and there was no history of esophageal dilation.  There were no signs of anemia on examination.  He had some weight loss, but no significant weight loss or malnutrition.  The impression was GERD.  

The Veteran's GERD has been rated as analogous to hiatal hernia.  When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the function affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.  

Code 7346 provides ratings for hiatal hernia.  Hiatal hernia with two or more of the symptoms for the 30 percent rating of less severity is rated 10 percent disabling.  Hiatal hernia with persistently recurrent epigastric distress with dysphasia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health, is rated 30 percent disabling.  Hiatal hernia with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health, is rated 60 percent disabling.  38 C.F.R. § 4.114.

In this case, the Board finds that throughout the initial rating appeal the Veteran's GERD has been manifested by persistent epigastric distress, with nausea, vomiting, dysphagia, pain, daily heartburn, and regurgitation.  While these are shown to be productive of considerable impairment of health, it is not demonstrated that the Veteran had severe impairment of health.  In this regard, there is no evidence of anemia, material weight loss, hematemesis or melena with anemia.  As such, the Board finds that a preponderance of the evidence is against the appeal for a higher initial rating for GERD, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 

Initial Rating for Right Lower Extremity Radiculopathy

Service connection for right lower extremity radiculopathy was granted by the RO in a December 2005 rating decision.  The noncompensable initial disability rating was awarded under the provisions analogous to Code 8620, for disability of the sciatic nerve, from the date of claim in October 2004.  

The Veteran contends that the radiculopathy of the right lower extremity is more disabling than initially evaluated.  

An examination was conducted by VA in January 2005.  At that time, it was reported that the Veteran had undergone electrodiagnostic studies that were equivocal.  Examination showed decreased strength in the right lower extremity, with 4/5 in the illiopsoas, quadriceps, and hamstrings.  Decreased strength was also noted in the tibialis anterior and gastronemius, but the examiner stated that the Veteran was not performing to maximal effort.  Pinprick sensation was decreased in the right leg from the distal third to the sole of the foot.  Vibration was adequate in the lower extremities.  Deep tendon reflexes were 2+ and equal.  No muscle atrophy was noted.  The diagnosis was S1 radiculopathy by electrophysicologic study on the right side.  

VA outpatient treatment records include electrodiagnostic testing that showed decreased amplitudes in the right posterior tibial nerve that was suggestive of moderate neuropathy.  

Diagnostic Code 8520 provides ratings for paralysis of the sciatic nerve.  Diagnostic Code 8520 provides that mild incomplete paralysis is rated 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; moderately severe incomplete paralysis is rated 40 percent disabling; and severe incomplete paralysis, with marked muscular atrophy, is rated 60 percent disabling.  Complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, is rated 80 percent disabling.  

Diagnostic Code 8620 provides a rating for neuritis of the sciatic nerve.  Diagnostic Code 8720 provides a rating for neuralgia of the sciatic nerve.  

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.  

After review of the record, the Board finds that, throughout the appeal, the Veteran's right radiculopathy has been productive of mild incomplete paralysis of the sciatic nerve.  In this regard, it is noted that the examination in January 2005 showed mild decreases in muscle strength and decreased sensation to pinprick in the right lower extremity.  This more nearly approximates the criteria for a 10 percent evaluation.  38 C.F.R. § 4.7.  The evidence of record, both lay and medical, does not demonstrate impairment in vibratory sensation or other disability productive of moderate disability of the sciatic nerve.  As such, while a 10 percent rating is shown to have been warranted throughout the appeal, a rating in excess of 10 percent is not warranted.  

Extraschedular Considerations

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2009); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

Regarding major depression, the Board finds that the symptomatology and impairment caused by the Veteran's major depression is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9434, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's major depression is manifested primarily by anxiety, depression, a restricted affect, poor attention span, irritability, social isolation from his family, feelings of helplessness and hopelessness, and apathy.  There is no evidence of difficulty sleeping as a result of the psychiatric, rather than physical, disabilities or panic attacks.  These symptoms are part of the schedular rating criteria for the 50 percent rating.  The level of occupational and social impairment are explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Moreover, all the Veteran's psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  

Regarding GERD, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The Veteran's symptoms of GERD directly correspond to the schedular criteria for the 30 percent evaluation for hiatal hernia (Code 7346).  The impairment causes considerable impairment of health the symptoms of which are specifically contemplated in the schedular rating criteria.  For this reason, the Board finds that the assigned schedular rating is adequate to rate the Veteran's GERD, and no referral for an extraschedular rating is required.  

Finally, it is noted that the Veteran is not employed, and receives Social Security Disability Benefits.  The matter related to TDIU is being held in abeyance pending the outcome of issues remanded on appeal.  


ORDER

Service connection for left lower extremity neuropathy as secondary to lumbosacral strain with DDD is granted.  

An earlier effective date prior to October 8, 2004 for grant of service connection for major depression is denied.  

An initial rating of 50 percent for major depression is granted.  

An initial rating in excess of 30 percent for GERD is denied.  

An initial 10 percent rating for right lower extremity radiculopathy is granted.  


REMAND

The Veteran's main contentions regarding his claims for additional service connected disabilities center on a relationship between the claimed disabilities and the disabilities for which service connection has already been established (secondary service connection.)  It is initially noted that, while the RO did arrange for examinations to determine the validity of these contentions, the examinations are inadequate, primarily because they do not address the question of whether the disabilities were aggravated, or increased in severity beyond the nature progress of the disease, by the service-connected disabilities.  In addition, regarding the Veteran's claim of service connection for IBS, it is noted that service connection has recently been established for GERD.  There has been no examination to explore any possible relationship between IBS and GERD.  The issue of TDIU must be held in abeyance pending the development requested herein.  

Regarding the issues of the effective date for the award of service connection for GERD, by rating decision in April 2010, the RO awarded service connection with an effective date of September 11, 2009.  Correspondence received in May 2010 is taken as a notice of disagreement with regard to the effective date of the award.  Therefore, issuance of a SOC is necessary with regard to the issue of the effective date of the award of service connection for GERD.  38 C.F.R. § 19.26 (2003); Manlincon, 12, Vet. App. 238.

Accordingly, the issues of service connection for a right knee disability, IBS, cervical spine disorder, bilateral carpal tunnel syndrome, and the effective date for the award of service connection for GERD are REMANDED for the following actions:

1.  The RO/AMC should arrange for the Veteran to undergo a VA examination to ascertain the current nature and etiology of his right knee disorder, cervical spine disorder, bilateral carpel tunnel syndrome, and IBS.  The examiner should be requested to render the following opinions regarding whether it is at least as likely as not (probability 50 percent of more) that:

a.  the right knee disorder is caused by service-connected low back disability.  

b.  the right knee disorder is aggravated by service-connected low back disability.  

c.  the cervical spine disorder is caused by service-connected low back disability.  

d.  the cervical spine disorder is aggravated by service-connected low back disability

e.  the bilateral carpel tunnel syndrome is caused by service-connected low back disability, including the need to use crutches as a result of the low back disability.  

f.  the bilateral carpel tunnel syndrome is aggravated by service-connected low back disability, including the need to use crutches as a result of the low back disability.  

g.  the IBS is caused by service-connected low back disability or service-connected GERD.  

h.  the IBS is aggravated by service-connected low back disability or service-connected GERD.  

The relevant documents in the claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

2.  The RO/AMC should issue a SOC on the issue of an earlier effective date of the award of service connection for GERD.  The Veteran should be given an opportunity to respond.  Should the Veteran respond by submitting a timely substantive appeal, the RO/AMC should return the case to the Board for further review.  

3.  Thereafter, the RO/AMC should readjudicate the issues of service connection for a right knee disorder, a cervical spine disorder, bilateral carpel tunnel syndrome and IBS.  If any determination remains unfavorable to the Veteran, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


